      Case 2:16-md-02740-JTM-MBN Document 12402 Filed 04/07/21 Page 1 of 5




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

IN RE: TAXOTERE (DOCETAXEL)                      )      MDL No. 16-2740
PRODUCTS LIABILITY                               )
LITIGATION                                       )      SECTION: “H” (5)
                                                 )
This document relates to:                        )
Elizabeth Kahn, 16-17039                         )

                               ORDER AND REASONS

         Before the Court is Plaintiff’s Motion to Exclude Dr. Shapiro’s Opinions
(Doc. 11361). The Court held oral argument on the Motion on December 14,
2020. For the following reasons, the Motion is DENIED.


                                    BACKGROUND

         Plaintiffs in this multidistrict litigation (“MDL”) are suing several
pharmaceutical        companies      that   manufactured       and/or   distributed   a
chemotherapy drug, Taxotere or docetaxel, 1 that Plaintiffs were administered
for the treatment of breast cancer or other forms of cancer. Among these
companies are Defendants sanofi-aventis U.S. LLC and Sanofi U.S. Services
Inc. (collectively, “Sanofi” or “Defendants”). Plaintiffs allege that the drug
caused permanent alopecia—in other words, permanent hair loss. Plaintiffs
bring claims of failure to warn, negligent misrepresentation, fraudulent
misrepresentation, and more. The first bellwether trial was held in September
2019, and the second trial is set for 2021. 2
         In the instant Motion, Plaintiff Elizabeth Kahn, the second bellwether
plaintiff, moves to exclude the testimony of Dr. Jerry Shapiro. Dr. Shapiro is a



1   Docetaxel is the generic version of Taxotere.
2   The second trial was continued due to the COVID-19 pandemic.
    Case 2:16-md-02740-JTM-MBN Document 12402 Filed 04/07/21 Page 2 of 5




dermatologist who runs a hair loss clinic in New York, and Sanofi intends to
call him as an expert witness at trial. Sanofi opposes Plaintiff’s Motion.



                                    LEGAL STANDARD

       The admissibility of expert testimony is governed by Federal Rule of
Evidence 702, which provides as follows:
       A witness who is qualified as an expert by knowledge, skill,
       experience, training, or education may testify in the form of an
       opinion or otherwise if:
               (a) the expert’s scientific, technical, or other specialized
               knowledge will help the trier of fact to understand the
               evidence or to determine a fact in issue;
               (b) the testimony is based on sufficient facts or data;
               (c) the testimony is the product of reliable principles and
               methods; and
               (d) the expert has reliably applied the principles and
               methods to the facts of the case. 3
       The current version of Rule 702 reflects the Supreme Court’s decisions
in Daubert v. Merrell Dow Pharms., Inc. 4 and Kumho Tire Co. v. Carmichael. 5
The threshold inquiry in determining whether an individual may offer expert
testimony under Rule 702 is whether the individual has the requisite
qualifications. 6 After defining the permissible scope of the expert’s testimony,
a court next assesses whether the opinions are reliable and relevant. 7 As the



3 FED. R. EVID. 702.
4 509 U.S. 579 (1993).
5 526 U.S. 137 (1999).
6 Wagoner v. Exxon Mobil Corp., 813 F. Supp. 2d 771, 799 (E.D. La. 2011). See also Wilson v.

  Woods, 163 F.3d 935, 937 (5th Cir. 1999) (“A district court should refuse to allow an expert
  witness to testify if it finds that the witness is not qualified to testify in a particular field or
  on a given subject.”).
7 See United States v. Valencia, 600 F.3d 389, 424 (5th Cir. 2010). See also Wellogix, Inc. v.

  Accenture, L.L.P., 716 F.3d 867, 881–82 (5th Cir. 2013).
                                                  2
    Case 2:16-md-02740-JTM-MBN Document 12402 Filed 04/07/21 Page 3 of 5




“gatekeeper” of expert testimony, the trial court enjoys broad discretion in
determining admissibility. 8
       First, to assess reliability, a court considers whether the reasoning or
methodology underlying the expert’s testimony is valid. 9 The party offering the
testimony bears the burden of establishing its reliability by a preponderance
of the evidence. 10 Courts should exclude testimony based merely on subjective
belief or unsupported speculation.           11   Courts must, however, give proper
deference to the traditional adversary system and the role of the jury within
that system. 12 “Vigorous cross-examination, presentation of contrary evidence,
and careful instruction on the burden of proof are the traditional and
appropriate means of attacking shaky but admissible evidence.” 13 After
assessing reliability, a court evaluates relevance. 14 In doing so, a court must
determine whether the expert’s reasoning or methodology “fits” the facts of the
case and will thereby assist the trier of fact in understanding the evidence. 15
       Federal Rule of Evidence 703 further provides that an expert may offer
opinions based on otherwise inadmissible facts or data but only if (1) they are
of the kind reasonably relied upon by experts in the particular field; and (2)
the testimony’s probative value substantially outweighs its prejudicial effect. 16


                                LAW AND ANALYSIS

       Plaintiff argues that Dr. Shapiro’s opinions are inadmissible because (1)
he is not a pathologist, and (2) he did not conduct a general causation analysis.

8 Wellogix, 716 F.3d at 881.
9 See Daubert, 509 U.S. at 592–93.
10 See Moore v. Ashland Chem. Inc., 151 F.3d 269, 276 (5th Cir. 1998).
11 See Daubert, 509 U.S. at 590.
12 See id. at 596.
13 Id.
14 Burst v. Shell Oil Co., 120 F. Supp. 3d 547, 551 (E.D. La. June 9, 2015).
15 Id.
16 FED. R. EVID. 703.

                                                3
     Case 2:16-md-02740-JTM-MBN Document 12402 Filed 04/07/21 Page 4 of 5




Regarding the second argument, this Court has made clear that Sanofi, unlike
Plaintiff, is not required to prove general causation. 17 The Court, therefore,
will address only Plaintiff’s first argument in this opinion.
       In his report, Dr. Shapiro considers the findings of Dr. Curtis Thompson.
Dr. Thompson is a pathologist and one of Plaintiff’s experts in this MDL. He
reviewed two biopsies taken from Plaintiff Kahn’s scalp, and he provided
pathology reports on them. 18 Dr. Shapiro explains that while he agreed with
Dr. Thompson that “Biopsy A” showed androgenetic alopecia, 19 he disagreed
with Dr. Thompson’s report for “Biopsy B.” Dr. Thompson concluded that
Biopsy B showed permanent chemotherapy-induced alopecia (“PCIA”), but Dr.
Shapiro stated as follows: “I do not agree with this diagnosis. Medical
literature establishes that lower follicular density, a shift in terminal/vellus
ratio, as well as a decreased anagen to catagen/telogen ratio are indicative of
androgenetic alopecia.” 20 Plaintiff argues that because Dr. Shapiro is not a
pathologist, he is not qualified to offer such an opinion on Plaintiff’s pathology
results. In response, Sanofi argues that dermatologists routinely consider
pathology findings in making their diagnoses.
       The Court finds that Dr. Shapiro is qualified to offer the opinions at
issue. Dr. Shapiro has more than 30 years of experience specializing in hair
disorders as both a practitioner and a researcher. 21 In his report, he explains
that his clinical practice “is 100% dedicated to treating patients for disorders



17 See Doc. 11780 (Order and Reasons on Plaintiff’s Motion to Exclude Testimony of Dr. John
   Glaspy). Plaintiff further argues that because Dr. Shapiro did not address general
   causation in his expert report, his report does not comply with Federal Rule of Civil
   Procedure 26. Because Dr. Shapiro was not required to opine on general causation, he need
   not have included a general causation analysis in his report.
18 See Doc. 11361-9 at 48.
19 Id. at 48–49.
20 Id. at 49.
21 Id. at 2.

                                             4
     Case 2:16-md-02740-JTM-MBN Document 12402 Filed 04/07/21 Page 5 of 5




of the hair and scalp.” 22 As part of this practice, he routinely considers
pathological findings in diagnosing his patients. 23
       Similarly, Dr. Antonella Tosti, one of Plaintiff’s expert dermatologists,
considered Dr. Thompson’s pathology findings in forming her opinions for this
case. 24 In her report, Dr. Tosti noted that to properly identify a type of alopecia,
“[p]atients must consult a dermatologist.” 25 She stated, too, that “[d]efinitive
diagnosis of hair disorders, particularly of scarring alopecias, often requires a
scalp biopsy.” 26 Dr. Shapiro and Dr. Tosti both make clear that the practice of
dermatology requires some familiarity—if not a great deal of familiarity—with
pathology. The Court, therefore, is not persuaded by Plaintiff’s argument that
Dr. Shapiro is not qualified to opine on Plaintiff’s hair loss because he is not an
expert in dermatopathology. He is sufficiently qualified.



                                 CONCLUSION

       For the foregoing reasons, Plaintiff’s Motion to Exclude Dr. Shapiro’s
Opinions (Doc. 11361) is DENIED.


       New Orleans, Louisiana, this 7th day of April, 2021.




                                          JANE TRICHE MILAZZO
                                          UNITED STATES DISTRICT JUDGE




22 Id.
23 See id. at 20.
24 See Doc. 11494-4 at 20.
25 See id. at 7.
26 Id. at 24.

                                         5
